Case 1:17-cr-20891-CMA Document 81 Entered on FLSD Docket 03/26/2019 Page 1 of 3


                                               '
                            .                      .

                        ATTACHM ENT I- FORFEITURE OF PROPERTY
  1.    A forfeituremoneyjudginentintheamountof$8,131,102.06;
  2.    A1litem sseized in çormection with tllis case on oraboutNovem ber 19,2017,including

  thefollowing:
                        '

              VWOXimaie1y$88,338.45inUnitedStàtescurrency;
                                      .



              variouselectronic equipm ent;
              varinuspieces
                          'oi-art,
                                 '
              variouspersonalproperty;
              variousjewelryvaluedintotalatapproximately$2$4,105.00inUnitedStates
              currency,asfurtherdescribedbelow :

                                Rolex Daytona OysterPerpetualCosm ograph
                                Rolex OysterPerpetualD ateJustChronom eter
                                Rolex Pearlm aster39 m m D ate JustCllronom eter
                                          (:
              4.                Gent'sRontende de Cartier Stainless SteelChronograph
                  5.            Lady'sGoldAudem arsPiguetW atch
                  6.            Lady'sPlatintlm and Diam ond LineBracelet
                  7.            Gent'sD iam ond Link Bracelet
                  8.            Lady'sCaitier-styleBangleBracelet
                  9.            Lady'sCartier-styleBangle Bracelet
                  10.           Lady'sCartier-style Bangle Bracelet
                  11.           Lady'sCartier-style Bangle Bracelet
                  12.           Lady's Cartier-style Bangle Bracelet
                  13.           Lady's Three Rotm d Bangles
                  14.           Lédy's Three Round Bangles
                  15.           Bangle Bracelet
                  16.           G ent's Fancy Link N ecldace
                                G ent's W heatLink N ecklace
Case 1:17-cr-20891-CMA Document 81 Entered on FLSD Docket 03/26/2019 Page 2 of 3



             18.    G, ent'sFancy LinkN ecklace
             19.    G ent's 10Ktgold chain
             20.    G ent's Cartier Style Iting
             21.    G ent's CartiqrW edding B and
             22.    Lady'sSapphirql-leartPendant
             23.    Pendant
             24.    CarvedJadeandDiamondPendant
             25.    CartierStyle W edding Band
             26.    Sapphire R ing
             27.    G old and D iam ond Crow n Charm
             28.    Gold and Diam ondPendant
             29.    Gent's Rolex OysterPresidentPérpetualD ay D ate W atch
             30.    Gent's Gold A rabic Pendant
                    CartierN ailBangleBracelet
                    Lady'sDism ondBracelet
             33.    Lady'sCartierBangleBracelet
             34.    CartierGold and D iam ond Bangle
                    Gent'sPiagetW atch
             36.    Gent'sRolex OysterPerpetualDateJustStainlessStèel
       9     the contents,including interest,of allaccounts ofANTH ONY GIGNA C,a/lt/a

             alfhaled A l-saud,''a/k/a (dlfhalid Al-saudj''a/lt/a idlfhalid Bin Al-saudj''a/k/a

             alfhylid Bin Sultan Al-saud,''a/k/a ddsultan Bin Khalid AlSaudj''M arden

             W illiam son International,LLC,M arden W illinm son InternationalA G ,and A laska

             JerseyEim ited,atthe follbwing institm ions:
                    W ells Fargo,including account# 2802598967;
                    Bnnk ofAm ericNa
                                   .
                                     ,includingaccount# 237030507126 and account#
                    237031890890;
Case 1:17-cr-20891-CMA Document 81 Entered on FLSD Docket 03/26/2019 Page 3 of 3



                     '
                         PN C Bank;
                         Standard CharterBank,Jersey,Channellslandsi'.
                                                                                                 '



                         BanqueParisBertrand SturdzaSA,Geneva,Switzerland;and
               6.        ZugerKantonallban,Ztzg,Switzerland.
               the assetsjequityinterestin thefollowing entities:
                         M arden W illinmson Intelmational,LLC;
                         M arden W illiamson Intern'
                                                   ationalAG;and
                         AlaykaJersey Lim ited.




                                                   A RIAN A FA JARD O O RSH AN
                                                   UN TED ST ES A T O RN EY

  Ilate:   ;ètJ /                        By:                                             ,
                                                          DE                 .SH         LEY
                                                   ASSIST                    UNIT D STATES ATTORNEY
                                                                         M
                                                                 -.-r.
                                                                 -

                                       jjj o . x..-<....,w> > >'- .x
                                                          '*..


  oate,,
       l1zc,!l:.
               t                       h1 h0we
                                            '.'' ...
                                                     -.
                                                   -'-,'
                                                       .      A...
                                                                 .v
                                                                  ..          ..v
                                                                                            .--e-
                                                                                    -..-.-.---       .

                                      >.e@',..-'    y.
                                                     $
                                                     e , 'H
                                                      .
                                                          o..'A
                                                              e'.
                                                                .R.'
                                                                   .
                                                                   t
                                                                   k
                                                                   .-.
                                                                     (s                                      .

                                 *'
                                  z.e'             A S/#.
                                                        ' e T FEDERAL PUBLICDEFE
                                                       4z                   ''
                                                                                /DER
                                                                                                             /   .




  oat
    e,
     '
     -
     îqatt)-
           t                             By: /
                                                   g' HONY GI
                                                            GNO C.
                                                                                            .            '
                                                                                                             /
